Title: To Thomas Jefferson from John Wayles Eppes, 5 September 1808
From: Eppes, John Wayles
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond Sep. 5th. 1808.
                  
                  I found on my return to Eppington on the 17th. of august your letter of the 4th. of June—It arrived after my setting out for the Springs and was not forwarded—The boxes have arrived at this place I hope in safety & I shall attend to your directions in moving them—
                  I have agreed with Mr. Richard Thweall (the brother of the gentleman who married my sister for a horse for you—If you can trust Martin to bring him up I can send him without any inconvenience. The Horse is a Diomede five years old this spring—He is greatly superior in form and figure to the Diomede purchased of Mr. Eggleston—He is a fine bay but not of the same shade with Mr. Egglestons—Indeed he is considerably darker—He is not at present as tall but being only five years old I think he will have sufficient size—He is well broke gentle and high spirited—I would greatly prefer him for my own use to the horse purchased of Mr. Eggleston & indeed there can be no objection to him except his want of height—Mr. Thweall purchased him at 3 years old & has driven him about 12 months in a Gig—I have engaged to pay for him 250 dollars at 90 days—Mr. Baker thinks him worthy fifty dollars more than Mr. Egglestons & if he was of the same height, I would prefer him by 100 dollars—I have some doubts whether he may please you from his want of height—I have no doubt you will find him in your single phaeton in every respect equal to Mr. Egglestons & although these are several shades of difference in the colour & he is not as tall by an Inch, the superiority of his form and figure, his being of the same blood & three years younger will I think induce you to suppose him a better bargain—He resembles very much the horse purchased of Mr. Bell except that he wants his height & the length of body—
                  Mr. Thweall has not yet delivered the horse—He was to have met me here today—You May calculate however on having him with certainly & will be good enough to inform me by post whether you will send for him, or whether you will trust to his being delivered by Martin who can be spared without inconvenience—
                  I left the family at Eppington this morning all well—Francis has enjoyed this summer uncommon good health—he has grown considerably & improved very much in his reading—
                  Present me affectionately to Mrs. Randolph & the family and accept for yourself my best wishes—
                  Yours sincerely
                  
                     Jno: W: Eppes
                     
                  
                  
                     PS. The post for Spring-Hill leaves Richmond on Wednesday morning—If your letter gets to Richmond on Tuesday therefore I shall receive it the day after—In ten or twelve days the family will leave Eppington for Cumberland—I mention this circumstance, that you may write or send before next Wednesday week until which time I will wait.
                  
               